MEMORANDUM **
Nevada state prisoner Steven Sanchez appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition challenging his conviction for murder. We have jurisdiction pursuant to 28 U.S.C. § 2253(a), and we affirm.
Sanchez contends that trial counsel was ineffective in (1) fading to present the defense that the victim’s death was aecidentally caused by a head-first fall onto a bedroom dresser during a fight, and (2) failing to file a pretrial motion requesting that an independent forensic toxicologist examine the victim to prove that the victim’s death was caused by a drug overdose. We conclude that the state court’s decision rejecting these claims was neither contrary to nor an unreasonable application of clearly established federal law as determined by the Supreme Court. See 28 U.S.C. § 2254(d); Strickland v. Washington, 466 U.S. 668, 694-96, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
To the extent that appellant raises uncertified claims, we construe such argument as a motion to expand the Certificate of Appealability, and we deny the motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.